Title: To Thomas Jefferson from James Main, 14 April 1808
From: Main, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York 14th April 1808
                  
                  From the disposition already manifested, to relieve Philip M Topham from prison; I have no doubt, that you will bear in mind the peculiar hardships to which he is subjected, & with that humanity, which is ever allied to true greatness, will promptly, break his galling fetters. By so doing you will achieve an act of virtue, and render a human being happy, as well as his family & friends.
                  The pardon Sir which I returned you on Thurday the 7th Currt. was predicated on the law against the slave trade passed in 1800, whereas Topham was prosecuted under the statute of 1794 relative to the same subject, The first act renders it Criminal—the other subjects the offender to a Civil process.
                  Should the Atty. General still be absent, I earnestly request you to grant a partial release, as hinted in the note I had the honor to address to you on the 9th. Current which will give freedom to a man who has long been the victim of persecutions, & which will very much oblige 
                  Your Excellency’s Most Obedt. & Mo; Humle Servt.
                  
                     James Main 
                     
                  
               